           Case 1:18-cv-10826-JGK Document 29 Filed 10/15/19 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------- x
                                                    )
                                                    )   1:18-cv-10826-JGK
DENISE MASON, individually on                       )
behalf of herself and others similarly )
situated,                                           )
                                                    )
                                                    )   DEFENDANTS' MEMORANDUM
-against-                                           )   IN REPLY TO PLAINTIFFS'
                                                    )   OPPOSITION TO MOTION TO
                                                    )   DISMISS FIRST AMENDED
REED’S INC. DBA VIRGIL’S SODAS )                        COMPLAINT
                                                    )
Defendants.                                         )
                                                    )
----------------------------------------------------x



        Defendant Reed’s, Inc. (“Reed’s”) by and through its legal counsel, Gravitas

Law Group, respectfully submits this memorandum in reply to Plaintiff’s

Opposition to its Motion to Dismiss the First Amended Complaint (“FAC”) in the

above-captioned matter.

I.      Plaintiff’s opposition should be stricken in its entirety because it
        ignores the allegations in the FAC and improperly argues facts
        outside of the pleadings that are not subject to judicial notice.

        Plaintiff’s opposition rarely mentions the FAC at all, instead she argues

matters that are not alleged in the FAC. While the court deciding a defendants’

motion to dismiss plaintiff’s complaint under Fed. R. Civ. P. 12(b)(6), may


                                                        1
         Case 1:18-cv-10826-JGK Document 29 Filed 10/15/19 Page 2 of 8




consider materials submitted by defendants of which court could take judicial

notice pursuant to Fed. R. Evid. 201(b). The fact the court has taken judicial

notice of some fact that is beyond reasonable dispute does not necessarily convert

the motion to one for summary judgment. Roe v. Johnson, 334 F. Supp. 2d 415,

16 Am. Disabilities Cas. (BNA) 336 (S.D.N.Y. 2004). Defendant invites the court

to exercise its discretion in this case to strike the Plaintiff’s opposition in its

entirety and adjudicate the motion based on the FAC and defendant’s briefs.

II.   Plaintiff’s twenty-nine-page opposition actually invalidates the
      factual basis for her claim that Citric Acid is a synthetic
      ingredient by arguing that any classification of Citric Acid as a
      natural ingredient by the USDA is irrelevant.

      The factual basis for Plaintiff’s claim that Citric Acid is “synthetic” and is

not a “natural ingredient” in the FAC relies upon a 1995 “Technical Evaluation

Report” (“TER”) commissioned by the United States Department of Agriculture,

Agriculture Marketing Service ("USDA AMS") for the National Organic Program.

Plaintiff incorporated the USDA’s 1995 TER and attached a copy to her FAC. (See

Plaintiff’s FAC at pp. 10-11; ¶¶ 55-60 and Exhibit C attached to the FAC, the

1995 Technical Evaluation Report (“TER”).).

      Defendant moved to dismiss all causes of action that are premised on

Plaintiff’s claim that Citric Acid is not a natural ingredient by requesting that the

court take judicial notice of the 2016 enactment of CFR 7:205.605 codifying the

classification of Citric Acid as a natural ingredient acceptable for use in organic

products and the 2015 USDA AMS study that statute was based on conclusively

                                                2
         Case 1:18-cv-10826-JGK Document 29 Filed 10/15/19 Page 3 of 8




determining Citric Acid is a non-synthetic, natural ingredient.

       Plaintiff opposed Defendant’s motion to dismiss by asserting that any

classification of Citric Acid by the USDA is irrelevant because only the FDA can

determine whether or not Citric Acid is a natural ingredient for purposes of

labeling. Plaintiff’s argument against dismissal thereby refuted the validity of

the factual basis for her own claim that Citric Acid is a synthetic ingredient in the

FAC.

       It must be noted that instead of arguing the sufficiency of the FAC,

Plaintiff’s opposition actually ignores the allegations of the FAC and attempts to

argue the merits of its claims based on extraneous evidence. Plaintiff actually

claims that the U.S. Food & Drug Administration (“FDA”) has classified the citric

acid found in Reed’s beverages as synthetic based on warning letters sent to other

companies that in no way define the type of Citric Acid in those products.

       Actually, the FDA has recognized that citric acid is, by definition, “a

naturally occurring constituent of plant and animal tissues,” including when it is

obtained “by mycological fermentation” or “from Aspergillus Niger fermentation,”

21 C.F.R. § 184.1033(a) (emphasis added), the same process to which Plaintiffs

refer in the FAC. Likewise, citric acid “produced by microbial fermentation of

carbohydrate substances” is by definition a “nonsynthetic” ingredient that may be

labeled as “organic.” 7 C.F.R. § 205.605(a). Plaintiffs offer no facts or explanation

how—particularly in light of these federal regulations—the citric acid in


                                              3
         Case 1:18-cv-10826-JGK Document 29 Filed 10/15/19 Page 4 of 8




Defendant’s Root Beer and Orange Cream Soda nevertheless meets any

reasonable consumers’ unspecified definition of “artificial.”

      Here too, Plaintiff fails to specify what type of citric acid Reed’s uses in its

beverages, and even if she had done so, she fails to plead facts supporting the

conclusion that the citric acid manufacturing process referenced in their FAC

results in anything “artificial.”

      Instead, the Amended Complaint contains nothing more than “unsupported

conclusory factual allegations,” Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th

Cir. 2013) and “naked assertions devoid of further factual enhancement.” Iqbal,

556 U.S. at 678 (internal quotation omitted). Accordingly, the Amended

Complaint should be dismissed for failure to state a claim. See, e.g., Ibarrola v.

Kind, LLC, 83 F. Supp. 3d 751, 756 (N.D. Ill. 2015) (dismissing claim where

plaintiff “never explain[ed] what exactly she understood the statement ‘no refined

sugars’ to mean when she purchased the” product at issue, and plaintiff’s

assertion that “she understood ‘no refined sugars’ to mean that” the product

“contained only ‘naturally occurring’ sugars that had not been refined at all” was

“not plausible”); Toulon v. Cont’l Cas. Co., 877 F.3d 725, 734, 739 (7th Cir. 2017)

(affirming dismissal of fraudulent misrepresentation claims, because plaintiff

“has failed to adequately explain” or “allege how the [challenged] statements . . .

are false,” and therefore “failed to adequately allege that [defendant] engaged in a

deceptive act or practice”); Woods v. Maytag Co., No. 10-cv-0559, 2010 WL


                                              4
         Case 1:18-cv-10826-JGK Document 29 Filed 10/15/19 Page 5 of 8




4314313, at *16 (E.D.N.Y. Nov. 2, 2010) (“Courts routinely dismiss claims under

GBL § 349 where the allegations are insufficiently specific to establish a

deceptive practice.”) (collecting cases); Daniel v. Mondelez Int’l, Inc., 287 F. Supp.

3d 177, 194 (E.D.N.Y. 2018) (dismissing GBL §§ 349 and 350 claims because

“Plaintiff has failed to sufficiently plead a material misrepresentation”).

       As Reed’s has set forth, Plaintiffs have not sufficiently pled an actionable

misrepresentation because their Amended Complaint:

       1) Fails to allege what they or consumers understand “artificial” to mean,

       2) Fails to link the “fermentation” process alluded to in the FAC to the

          citric acid actually contained in Reed’s products, and

       3) Fails to explain why that fermentation process renders the resulting

          citric acid “artificial.”

       The logical effect of Plaintiff’s opposition is readily apparent, and all claims

alleged in the FAC that are dependent on her unsupported allegation that citric

acid is a synthetic ingredient should be dismissed.

III.   The FAC and the opposition both fail to allege that the Virgil’s
       sodas Plaintiff purchased actually contained any
       “microorganisms”, “microbials”, “funguses” or anything else to
       be controlled or affected in any measurable way by the addition
       of Citric Acid.

       Defendant has demonstrated that it would be unreasonable for any

consumer to believe that citric acid is not a natural ingredient. Plaintiff’s FAC

and her opposition readily admit that Reed’s may be using Citric Acid in Virgil’s


                                               5
         Case 1:18-cv-10826-JGK Document 29 Filed 10/15/19 Page 6 of 8




Root Beer or Orange Cream Soda for its effect as a flavoring not as a

preservative. Plaintiff then claims that it does not matter whether or not Citric

Acid is added for flavor since even if it was added for flavor it would also act to

control any microorganisms, microbials and/or funguses present in food products.

However, neither the FAC nor the opposition claims that the Virgil’s sodas the

Plaintiff purchased actually contained any “microorganisms”, “microbials”,

“funguses” or anything else to be controlled or affected in any measurable way by

the addition of Citric Acid.

      Plaintiff alleges that the Citric Acid added to Virgil’s sodas functions as a

preservative because it "tends" to prevent or retard the deterioration of food

products. Thus, it is not necessary that it function as a preservative in every

single instance for it to qualify as a preservative according to the FDA's

definition, so long as this is its general tendency. Plaintiff goes on to claim that

citric acid does, as a matter of fact, function as a preservative in the Products.

Plaintiff offers this conclusion as a fact but fails to provide any facts alleging that

Reed’s used citric acid in the products for the purpose of preserving the product

and fails to allege that the actual expiration date of the products purchased was

actually extended by the addition of Citric Acid.

      That is too great of an inferential leap. To satisfy the pleading standards,

Plaintiffs need to draw a connection between the common practical effect and the

actual effect on the products purchased by Plaintiff. Even drawing all reasonable


                                              6
         Case 1:18-cv-10826-JGK Document 29 Filed 10/15/19 Page 7 of 8




inferences in the Plaintiffs’ favor, the complaint fails to draw this nexus, and the

Court cannot draw it for Plaintiffs. How could the claim that the product

contains no preservatives be considered false by any consumer buying a product

that contains citric acid added for the purpose of enhancing flavor that has no

preservative effect on the expiration date because that product has no

microorganisms, microbials, etc. in it? Given the fact that the amended

complaint admits that Citric Acid may be added to soda as a flavoring combined

with the fact that defendant has effectively established that Citric Acid is a

natural ingredient Plaintiff has also failed to plausibly allege that Defendant

made any untrue and/or misleading statements willfully, wantonly, and with

reckless disregard for the truth.

Dated:      October 14, 2019

            Respectfully submitted,


                   /s/ David J. Scharf
                   David J. Scharf (pro hac vice)
                   GRAVITAS LAW GROUP
                   1953 E. Chapman Ave
                   Fullerton, CA 92831
                   Phone: (949) 887-4589
                   Email: david@davidscharf.org
                   Lead Attorney for Defendant




                                             7
         Case 1:18-cv-10826-JGK Document 29 Filed 10/15/19 Page 8 of 8




                                Certificate of Service

            The foregoing document is being filed electronically and will be

available for viewing and download from the ECF system. Pursuant to Local Rule

5.1.2(8)(a), the foregoing document(s) will be served on counsel for the Plaintiff,

Denise Mason via a Notice of Electronic Case Filing generated by the system.



Date: October 14, 2019
                         /s/ David J. Scharf
                         David J. Scharf (pro hac vice)
                         GRAVITAS LAW GROUP




                                             8
